Citation Nr: 1030148	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purposes of establishing entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran had active service during World War II.  He died in 
December 2006. The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 RO determination that essentially 
denied the appellant's claim of entitlement to recognition as the 
Veteran's surviving spouse for the purposes of VA death benefits.

The record reflects that in a statement received December 20007, 
the appellant raised a new claim for Filipino Veterans Equity 
Compensation.  This matter was not addressed by the agency of 
original jurisdiction and it is REFERRED back to the RO for 
appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married on March [redacted], 2006.

2.  The Veteran died on December [redacted], 2006.

3.  The appellant was not married to the Veteran before the 
expiration of 15 years following his 1946 separation from 
service; she was not married to the Veteran for one year or more; 
and she did not have a child born of the marriage or born to her 
and the Veteran before the marriage.


CONCLUSION OF LAW

The appellant does not meet the criteria for basic eligibility 
for VA benefits as the surviving spouse of the Veteran.  38 
U.S.C.A. § 101(3), 103, 1102, 1304, 1310, 1541 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of her claim.
 

2.  Status of Appellant for eligibility for VA benefit purposes

The term 'marriage' for VA purposes means a marriage valid under 
'the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties resided 
when the rights to benefits accrued.' 38 U.S.C.A. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j) (2009).

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, if 
they were to be corroborated by the evidence, would warrant 
acceptance of the marriage as valid. 38 C.F.R. § 3.205(b) (2009).

Except as provided in § 3.52, 'surviving spouse' means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (2009).

A surviving spouse may qualify for pension, compensation, or DIC 
if the marriage to the Veteran occurred before or during his or 
her service or, if married to him or her after his or her 
separation from service, before the applicable date as stated in 
this section.  38 C.F.R. § 3.54 (2009).  DIC may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran: (1) before the expiration 
of 15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran was 
incurred or aggravated, or (2) for one year or more, or (3) for 
any period of time if a child was born of the marriage, or was 
born to them before the marriage.  See 38 U.S.C.A. §§ 1102, 1304 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.54 (2009).

In this case, the appellant has requested VA benefits as the 
Veteran's surviving spouse.  Their Marriage License indicates 
that the Veteran and the appellant were married on March [redacted], 2006, 
in Echague, Isabela.  The Veteran passed away on December [redacted], 
2006, which is less than eight months following their marriage.

The appellant does not dispute that she and the Veteran were 
officially married on March [redacted], 2006.  She has not alleged that 
this marriage occurred within 15 years of the Veteran's 
separation from service, and she does not contend that she and 
the Veteran had a child together.  Rather, the appellant asserts 
she should be recognized as a surviving spouse on equitable 
grounds, because she and the Veteran cohabited together for more 
than a year prior to his death.  She essentially argues that she 
and the Veteran entered into a common law marriage when they 
began living together on September [redacted], 2005.  She testified that 
they waited to be officially married until 2006, to provide a 
one-year period of respect from the date of the death of the 
Veteran's prior wife, in January 2005.  

Two friends and neighbors of the appellant and the Veteran 
submitted an affidavit in support of the appellant's claim.  They 
attest that the appellant and the Veteran have lived together as 
"husband and wife" since September [redacted], 2005, until they 
legalized their marriage in a wedding ceremony on March [redacted], 2006.  
They further stated that the appellant and the Veteran waited a 
year to enter into marriage out of respect for "old custom and 
tradition among Filipinos" that they wait at least a year in 
order "to show fidelity to their former spouse after death." 

In a case involving a common-law marriage, there must be proof of 
a common-law marriage for the purpose of receiving VA benefits.  
Supporting evidence of common law marriage should include 
affidavits or certified statements of one or both of the parties 
to the marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship. 38 C.F.R. § 3.205(a).

In addition, where common-law marriage is invalid by reason of 
legal impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage will 
be "deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the impediment; 
and (c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to VA death 
benefits.  38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion finding 
that it had been the long-standing interpretation by VA that lack 
of recognition of common-law marriage by a jurisdiction 
constituted a legal impediment within the meaning of § 103(a).  
See VAOPGCPREC 58-91 (June 17, 1991). 

A review of Philippine law indicates that marriages other than by 
ceremony are indeed recognized on certain occasions.  According 
to the Family Code of the Philippines, "No license shall be 
necessary for the marriage of a man and a woman who have lived 
together as husband and wife for at least five years and without 
any legal impediment to marry each other..." Family Code of the 
Philippines, Chapter II, Article 34.  In this case, however, 
there was a legal impediment to such a marriage until January 
2005 since the Veteran was still married to his first wife until 
her death at that time.  Thereafter, the appellant and the 
veteran did live together for at least five years, as he died in 
December 2006.  Accordingly, a finding of common law marriage 
under Philippine law is not permissible. 

The Board has considered whether the Veteran and the appellant 
may have had a "deemed valid" marriage from September [redacted], 2005 
to March [redacted], 2006.  Applying the facts in this case to the above 
criteria, the Board concludes, that such is not the case, and 
that the appellant does not qualify for VA benefits as a 
surviving spouse of the Veteran.

Here, although the appellant and the Veteran may have agreed to 
marry following the one-year respect period, and continuously 
cohabitated for at least a year prior to the Veteran's death, the 
record, however, does not show that the appellant and the Veteran 
held themselves out as "as husband and wife" and were generally 
accepted as such in the communities in which they lived for a 
year prior to the Veteran's death.  

The record contains pertinent documentation that shows the 
parties' did not intend to be married prior to March 2006.  An 
August 2006 correspondence from the Veteran shows that he sought 
to establish the appellant as a dependent for pension purposes.  
The Veteran stated that his first wife died in January 2005, and 
he married the appellant on March [redacted], 2006.  

On a Declaration of Status of Dependents (VA Form 21-686c) dated 
September 2006 from the Veteran again shows that he listed the 
appellant as his spouse and he listed March [redacted], 2006 as the date 
of their marriage.  

In a February 2007 correspondence from the appellant to the 
United States Ambassador to the Republic of the Philippines, she 
stated that she and the Veteran were "lawfully and legally 
married under the Philippine, Constitution last March [redacted], 2006." 

On her July 2007 DIC benefits claims form (VA Form 21-534), the 
appellant listed the date of their marriage as March [redacted], 2006.  

During the April 2010 hearing, the appellant credibly testified 
that she cohabited with the Veteran beginning in September 2005.  
She also articulated that out of respect for the Veteran's first 
wife and cultural beliefs, they could not marry until more than a 
year after her death (March 2006).  

Based on this evidence, the Board finds that the Veteran and the 
appellant did not believe they had entered into a common law 
marriage in September 2005.  The Board notes that the appellant's 
own statements reflect that she and the Veteran did not think 
that they could be legally married until March 2006, because of 
the proper bereavement period for the Veteran's first wife.  

The Board acknowledges the signed testimony from the appellant's 
friends and neighbors that the appellant and the Veteran lived 
together as husband and wife since September 2005.  This 
testimony, however, reflects that under Filipino customs and 
traditions, general community would not consider them as 
"husband and wife" until a year after the first wife's death in 
2006.  The Board finds that while the testimony is credible, it 
is not persuasive in regard to evidence of actual representation 
of marital status since September 2005.  

Moreover, the statements of record made by the Veteran and the 
appellant directly to VA are more probative in reflecting when 
she and the Veteran represented themselves as legally married.  
The Veteran, himself, did not notify VA of his marriage to the 
appellant until September 2006, at which time he noted the date 
of the marriage as March [redacted], 2006.  Considering the fact that the 
Veteran had been informed that he was to report any change in the 
status of his dependents, and considering that the Veteran's 
marriage to the appellant warranted an increase in his VA 
benefits, the Board believes that the Veteran did not consider 
himself to be married to the appellant until March [redacted], 2006.  

Consequently, the Board concludes that the greater weight of 
credible and probative evidence supports the conclusion that the 
Veteran and the appellant did not consider themselves to be 
married until March [redacted], 2006.

While the Board is highly sympathetic toward the appellant, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.  Accordingly, for the reasons stated 
above, the appellant's claim of entitlement to recognition as the 
Veteran's surviving spouse for purposes of VA benefits must be 
denied.


ORDER

The appellant is not entitled to recognition as the Veteran's 
spouse for VA benefit purposes, and the appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


